Citation Nr: 9900651	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  98-10 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical 
spine disability.

WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from June 1960 to June 1980.  

A September 1994 RO decision denied service connection for a 
cervical spine disability.  The veteran was notified of that 
denial and his appellate rights, but did not initiate an 
appeal and that decision became final.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran, in March 1998, submitted a notice of 
disagreement with the denial of the issue of whether new and 
material evidence had been received to reopen a claim for 
service connection for hypertension.  A statement of the case 
addressing this issue was issued.  In the veterans signed 
substantive appeal, received in June 1998, he indicated he 
was only appealing the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a cervical spine disability.  
Therefore, he has, in a signed writing prior to filing a 
substantive appeal, withdrawn his notice of disagreement with 
the denial of the issue of whether new and material evidence 
had been received to reopen a claim for service connection 
for hypertension, and this issue is no longer in appellate 
status.  38 C.F.R. § 20.204(a) (1998). 


REMAND

During the veterans personal hearing in September 1998, he 
testified that he received treatment for his cervical spine 
at the Columbus VA Medical Center.  He indicated that his 
most recent relevant treatment had been approximately one 
year prior to the hearing.  The record reflects that 
treatment records have been requested for the period from 
January 1, 1980 to May 1994 from the Columbus VA Medical 
Center.  The most recent response was in July 1997, and 
included an April 1997 record as well as two summary sheets.  
However, the record does not indicate that treatment records 
from the Columbus VA Medical Center have been requested for 
the period from May 1994 to the present.  

The veteran also testified that he had received pertinent 
treatment at the Wright Patterson Air Force Base in 
approximately 1980 or 1981.  The record indicates that the RO 
made a request for treatment records, relating to treatment 
of the veteran in the 1980 to 1983 time frame, to Wright 
Patterson Air Force Base in late July 1997.  However, the 
record does not indicate that any response, positive or 
negative, was received.  

In light of the above, the case is REMANDED to the RO for the 
following:

1.  The RO should request copies of all 
records relating to treatment of the 
veteran for a cervical spine disability, 
from May 1994 to the present, at the 
Columbus VA Medical Center, that have not 
been previously obtained.  

2.  The RO should request copies of all 
records relating to treatment of the 
veteran, from 1980 to 1982, from the 
Wright Patterson Air Force Base.  A 
negative response should be requested if 
no treatment records exist.

3.  The RO should contact the veteran and 
advise him that he should submit medical 
evidence that indicates that there is a 
relationship between any currently 
manifested cervical spine disability and 
his active service. 

4.  The RO should then readjudicate the 
issue on appeal.

5.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran should be provided a 
supplemental statement of the case on all 
issues in appellate status.  The veteran 
should be afforded the appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified. 




		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
